Exhibit 10.2

 

Entrustment Agreement

 

Consignor: Jiyuan Tianlong Coking Co., Ltd.     Consignee: Pingdingshan Hongyuan
Energy Science and Technology Development Co., Ltd.

 

Based upon mutual sincerity, trust and cooperation, the parties agree as
follows:

 

1.Scope of Entrustment Service

 

Management of safety, production, technology, financial and operational matters
relating to the assets of Jiyuan Tianlong recorded at December 18, 2013.

 

2.Term of Entrustment

 

From December 18, 2013 to December 17, 2018, for total of 5 years

 

3.Rights and Obligations of Both Parties

 

(a)Obligations of Consignor

 

(i)Subject to Consignor’s rights, Consignor must allow consignee to complete all
entrusted matters.

 

(ii)Consignor must transfer all entrusted equipment and related files,
information and data to Consignee, and complete all transfer procedure.

 

(iii)Consignor shall be responsible for all liabilities incurred prior to the
entrustment, and must not allow any such liabilities to affect Consignee’s
ability to manage production and operation.

 

(iv)Upon the expiration or earlier termination of the entrustment period,
Consignor must take back from Consignee all entrusted equipment, files,
information and data.

 

(b)Obligations of Consignee

 

(i)Consignee must complete all entrusted matters within the scope of Consignor’s
entrustment and the entrustment period, and must provide a completed work
summary and related accounting of the entrusted matters upon request.

 

(ii)Consignee shall be solely responsible for its management and any profit and
loss.

 

(iii)Consignee shall complete all entrusted matters independently, and may not
assign any such matters without Consignor’s prior written consent.

 

(iv)Consignee may evaluate and audit Consignor’s assets in accordance with
Chinese and United States securities laws, and based upon third-party reports,
acquire such assets. Consignee shall establish a branch office to manage such
assets of Consignor, with any tax reimbursement to be applied against
Consignor’s liabilities.

 

(v)Upon the expiration of the entrustment period, Consignee must return all
equipment, files, information and data to Consignor, excepting those it has
acquired.

 

4.Entrustment Fee

 

RMB 100,000.00 per year

 



 

 

 

 

5.Liability for Breach

 

If any party causes any damage to the other party as a result of its performance
of its obligations under the agreement, such breaching party shall, in addition
to continuing such obligations, take remedial measures or compensate for such
damage.

 

6.Dispute Resolution

 

The parties will attempt to resolve any dispute by negotiation. If negotiation
is unsuccessful, then the dispute shall be resolved in accordance with
applicable laws.

 

7.Other Terms

 

(a)The parties shall negotiate on any matters not addressed herein, and
supplement the agreement accordingly. Any such supplement shall have the same
legal effect as this agreement.

 

(b)This agreement shall take effect upon the parties’ signatures or seals.

 

(c)This agreement shall be in six copies, with each party holding three copies.

 

 

Consignor: (sealed)  Consignee: (sealed)      Legal representative: /s/ HUANG
Zhongping  Legal representative: /s/ LV Jianhua           Date: 12/18/2018 
Date: 12/18/2018

 



 

